Dismiss and Opinion Filed December 4, 2013




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-10-01544-CV

                     AMERISOUTH V, L.P., Appellant
                                V.
 WELLS FARGO BANK N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF
CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP., COMMERCIAL
 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2001-CK1; CW CAPITAL
       ASSET MANAGEMENT, LLC; AND WYATT MAXWELL, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-06408

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                 Opinion by Justice FitzGerald
       The Court has before it appellant’s December 29, 2010 unopposed motion to dismiss the

appeal. Because the motion indicated that appellant had filed a bankruptcy proceeding, no action

was taken on it at that time. The appeal was abated due to the bankruptcy proceeding. On

September 5, 2013, appellees filed a letter stating the bankruptcy proceeding was closed

following the confirmation of an Amended Plan of Reorganization as Modified for AmeriSouth.

In the letter, appellees stated it was their position the appeal is moot. Appellant did not respond

to appellees’ letter. The Court reinstated the appeal and notified the parties that it would dispose

of the December 29, 2010 motion to dismiss the appeal.
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.2.




                                                  /Kerry P. FitzGerald/
101544F.P05                                       KERRY P. FITZGERALD
                                                  JUSTICE




                                            –2–
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

AMERISOUTH V, L.P., Appellant                    On Appeal from the 192nd Judicial District
                                                 Court, Dallas County, Texas
No. 05-10-01544-CV       V.                      Trial Court Cause No. 10-06408.
                                                 Opinion delivered by Justice FitzGerald,
WELLS FARGO BANK N.A., AS                        Justices Lang and Fillmore participating.
TRUSTEE FOR THE REGISTERED
HOLDERS OF CREDIT SUISSE FIRST
BOSTON MORTGAGE SECURITIES
CORP., COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES,
SERIES 2001-CK1; CW CPAITAL ASSET
MANAGEMENT, LLC; AND WYATT
MAXWELL Appellees

    In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that each party bear its own costs of the appeal.


Judgment entered December 4, 2013




                                                 /Kerry P. FitzGerald/
                                                 KERRY P. FITZGERALD
                                                 JUSTICE




                                           –3–